PARKER, Judge.
Except in cases involving the custody of minor children, no appeal lies from a judgment entered in a habeas corpus proceeding, such judgment being reviewable only by way of certi-orari if the court in its discretion chooses to grant such writ. Surratt v. State, 276 N.C. 725, 174 S.E. 2d 524; In re Wright, 8 N.C. App. 330, 174 S.E. 2d 27. Similarly, no appeal lies from a final judgment entered in a proceeding for post-conviction review, in such case also review being available only by way of certiorari. G.S. 15-222; In re McBride, 267 N.C. 93, 147 S.E. 2d 597; Aldridge v. State, 4 N.C. App. 297, 166 S.E. 2d 485; State v. Green, 2 N.C. App. 391, 163 S.E. 2d 14; Nolan v. State, 1 N.C. App. 618, 162 S.E. 2d 88.
*143Petitioner has filed in this Court a motion that this purported appeal be considered as a petition for a writ of certiorari. This motion has been allowed, and we have so considered the record docketed in this Court. After careful review of the entire record, we find that petitioner has had a full and fair hearing on his petition, there was ample evidence to support Judge Kivett’s findings of fact, and these in turn support the court’s conclusions of law and the judgment entered which denied petitioner any relief. We find no reason to grant the petition for the writ of certiorari.
Accordingly, the record docketed in this Court, considered as an attempted appeal, is dismissed, and, considered as a petition for writ of certiorari, is
Denied.
Chief Judge Brock and Judge Vaughn concur.